Citation Nr: 1622216	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss with Meniere's disease.

2.  Entitlement to a compensable initial evaluation for right ear hearing loss.

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1964 to December 1968, to include service in Thailand.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and North Little Rock, Arkansas, respectively.

In December 2013, before the tinnitus matter was on appeal, the Veteran testified before the undersigned Veterans Law Judge with regard to the issues of entitlement to service connection for left ear hearing loss with Meniere's disease, and to a compensable initial rating for right ear hearing loss.

In April 2014, the Board remanded the Veteran's hearing loss claims for further development.  The Board also remanded the Veteran's tinnitus claim for the issuance of a Statement of the Case (SOC).  Subsequently, with regard to the tinnitus claim, a July 2014 SOC was issued, and the Veteran filed a September 2014 substantive appeal.

In May 2015, the Board remanded the Veteran's hearing loss claims for further development, and the Board remanded the tinnitus claim to schedule a Travel Board hearing for that claim.  In November 2015, after development by the RO had been performed, the hearing loss claims were returned to the Board for further review.  In December 2015, the Veteran withdrew his request for a Board hearing for the tinnitus claim.  Therefore, these matters are all ready for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A.  Hearing Loss

The Veteran is presently service-connected for right ear hearing loss with a noncompensable rating, effective March 3, 2010.  The Veteran seeks a higher initial rating.  He also claims entitlement to service connection for left ear hearing loss with Meniere's disease.

Most recently, in May 2015, the Board remanded the Veteran's claims so that he could be provided an opportunity to identify all post-service, non-VA treatment for his hearing loss because he had testified at the April 2014 Board hearing that he received post-service private treatment for his hearing loss in his 40s by ENT doctors in Fayetteville.  

Pursuant to the Board's remand directive, in November 2015, the RO mailed a request to the Veteran that he identify any outstanding treatment records and to provide any requisite Form 21-4142 authorization, but the letter was returned as undeliverable.  In that regard, however, the Board notes that the Veteran had notified the RO in May 2014 that his address changed.  Although the November 2015 RO letter was mailed to the correct street name and number, it was sent to "W T--- Drive," whereas the Veteran wrote his address was simply "T-Drive" with an apartment number.  Moreover, the November 2015 RO letter did not include the Veteran's apartment number.  Therefore, this matter should be remanded so that a new letter may be sent to the Veteran at his correct address requesting that he identify any outstanding treatment records relating to his claims. 

The May 2015 Board remand also directed that a new VA examination be performed to address the nature and etiology of the Veteran's left ear hearing loss and Meniere's disease, including whether his Meniere's disease had its onset in service or is otherwise related to his active service, and to also address any relationship between his left ear hearing loss and Meniere's disease.  The Board notes by way of background that the prior June 2010 VA examiner opined that the Veteran's left ear hearing loss was not likely related to service, citing normal hearing at separation from service, which does not constitute an adequate rationale in light of Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Also, a June 2013 VA examiner did not provide etiological opinion regarding the Veteran's left ear hearing loss.  Regarding his Meniere's disease, the examiner opined it was not caused by his service, but did not otherwise opine as to whether the Veteran's Meniere's disease had its onset during service.  To date, the VA examination has not yet been performed.  Therefore, regrettably, the Board finds that the Veteran's claim for service connection for left ear hearing loss with Meniere's disease should be again remanded so that the requested VA examination may be performed.

As noted in the May 2015 Board remand, generally, disability ratings for hearing loss are determined by the mechanical application of the rating schedule to the corresponding Roman numeric levels of hearing impairment based on audiological test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85 (2014).  The Board adds that in applying the rating criteria, a non-service connected ear is assigned only Level I hearing impairment.  38 C.F.R. § 4.85(f).

Because the Veteran's claim for service connection for left ear hearing loss with Meniere's disease is being remanded herein for further development, the Board will defer decision on the hearing loss rating claim as intertwined.

B.  Tinnitus

The Veteran also claims entitlement to service connection for tinnitus.

The June 2013 VA audiological examination report reflects that the examiner noted the Veteran had reported bilateral tinnitus, and opined that it is less likely than not related to the Veteran's service or to his Meniere's disease, reasoning that his reports of tinnitus (or not experiencing tinnitus) were too inconsistent.  The examiner did not, however, provide any opinion as to whether the Veteran's tinnitus in each ear is related to his hearing loss.  See, e.g., Brief, March 2015.  Therefore, this matter should be remanded to obtain an opinion as to whether the Veteran's tinnitus is related to his hearing loss, particularly as the Veteran is presently service-connected for right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's correct mailing address, ask the Veteran to identify all post-service non-VA treatment for his hearing loss, including by any ENT doctors in Fayetteville, and associate any outstanding treatment records with the claims file.

If any requested records are found to be unavailable, the Veteran should be notified of such.

2.  After the above development has been completed, schedule the Veteran for a new VA audiological examination to address the nature and etiology of his left ear hearing loss, Meniere's disease, and tinnitus.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The VA examiner should opine as to whether it is "at least as likely as not" (50 percent probability or greater) that the Veteran's left ear hearing loss, left ear Meniere's disease, and tinnitus, each had its onset in service, or whether it is otherwise related to his active service, including his confirmed  noise exposure in service.

Also, please ask the VA examiner to clarify the relationship between the Veteran's left ear hearing loss and his left ear Meniere's disease.

Also, please explain to the VA examiner that even if the Veteran's Meniere's disease is found to be not likely due to military noise exposure, nevertheless, the VA examiner should opine as to whether it is at least as likely as not that it had its onset during the Veteran's active service.

Also, please ask the VA examiner to opine whether the Veteran's tinnitus in each ear is related to his hearing loss.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, or normal hearing at separation, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disabilities.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. 
3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

